 MARINE WORLD USAMarine World USA and Teamsters Local 856, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and Ma-rine World Employees Union,i Party in InterestMarine World USA and Marine World EmployeesUnion, Petitioner. Cases 20-CA- 11815 and 20-RC- 13430May 16, 1978DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHYOn July 6, 1977, Administrative Law Judge Rus-sell L. Stevens issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,2con-clusions, and recommendations of the Administra-tive Law Judge and to adopt his recommended Or-der, as modified herein.Respondent operates an amusement park in Red-wood City, California. Prior to the events herein, theUnion had represented certain employees of Respon-dent for approximately 10 years. The most recentcollective-bargaining agreement between the partieswas effective until November 30, 1975. On Novem-ber 12, 1975, the parties met to negotiate a newagreement; however, the existing agreement expiredbefore the parties could agree on a new one. On Jan-uary 18, 1976, Respondent submitted its final offer tothe Union. The unit employees voted on the finaloffer and rejected it.? The parties never agreed upona new contract.I Marine World Employees Union is referred to herein as the EmployeesUnion. Teamsters Local 856. International Brotherhood of Teamsters.Chauffeurs, Warehousemen and Helpers of America (the Charging Party inCase 20-CA-11815 and the Intervenor in Case 20-RC 13430). is referred toherein as the Union.2 In his Decision at sec. 111, under "Background." the Administrative LauJudge indicated that Respondent's employees have been represented by theUnion pursuant to 2-year contracts. whereas it is clear from the record thatthere were two prior 3-year contracts between Respondent and the Union-the more recent of which expired on November 30. 1975. In addition. in hisDecision at sec. Ill.B, the Administrative Law Judge indicated that Respon-dent had offered during negotiations with the Union that a new contract beretroactive to December i, 1974. whereas it is clear from the record thatRespondent had offered that a new contract be retroactive to December I.1975. We hereby correct these inadvertent errors.3 The final offer included a wage increase of 8 percent for the period fromOn March 3, 1976, a decertification petition wasfiled covering the unit employees. On March 16, theEmployees Union filed a petition seeking to repre-sent the employees in that unit. On April 6, Demetr-ios, Respondent's president, wrote letters to theUnion and the Employees Union in which he soughttheir consent to a wage increase for the employees.The Employees Union gave its consent. In a letterdated April 12, the Union refused to consent andrequested "discussions" of the matter with Respon-dent. By letter dated April 27, Respondent declinedthe Union's request on the basis that such discus-sions would constitute negotiations and would be un-lawful in light of the pending representation proceed-ings, and reiterated its request that the Unionconsent to the wage increase.During the election campaign, Respondent's presi-dent distributed a memorandum to the unit employ-ees, dated June 2. 1976, in which he indicated that awage increase could not be given because the Unionhad failed to give its consent. On August 5, 1976,Respondent's president addressed another memoran-dum to the unit employees in which he indicated thatthe Union had "held up increased wages ... for theapparent reason that [the Union] could not take fullcredit." Following the Board-conducted election onAugust 6 and 7, the Union filed timely objections toconduct affecting the results of the election. On De-cember 6, during the pendency of the objections, Re-spondent granted a 15-percent wage increase to itsemployees.The Administrative Law Judge found, inter alia,that Respondent violated Section 8(a)(1) of the Actby telling its employees on June 2, 1976, that it couldnot grant them a wage increase because the incum-bent Union had failed to consent to such action andby telling its employees on August 5, 1976, that theUnion had "held up" a wage increase. He furtherfound merit in the Union's objections to the electionheld August 6 and 7. 1976, based on the above con-duct, and recommended that the election be set asideand a new election be directed. We agree with thesefindings and recommendations.In concluding that Respondent violated the Actand engaged in objectionable conduct, the Adminis-trative Law Judge relied primarily on McCormickLongmeadow Stone Co., Inc.. 158 NLRB 1237 (1966).Our dissenting colleague concludes that the formercase is totally inapposite here. However, as in Mc-Cormick Longmeadow. Respondent here, on its owninitiative, directed its employees' attention to theDecember I. 1975. to November 30, 1976; 7 percent for the period fromDecember I, 1976. to November 30. 1977. and 7 percent for the period from)ecember 1I 1977. to Nosnember 30) 19'7236 NLRB No. 1089 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunion aspect of the matter of a wage increase andsought to place the onus on the incumbent Union fornot instituting an increase. Thus, on June 2, at a timewhen wage increases had not customarily been givenin the past, Respondent informed the employees thatthe "only barrier to putting the new wage into effectimmediately" was the failure of the Union to grantits consent. Additionally, in its August 5 announce-ment, made I day prior to the election, Respondentadvised its employees that the Union had "held up"a wage increase "for the apparent reason that [theUnion] could not take full credit." And, significantly,as found by the Administrative Law Judge, there isnothing in the record to show that the reason for theUnion's refusal to accede to a wage increase was thatattributed to it by Respondent. Furthermore, the Au-gust 5 announcement included repeated references tomatters extraneous to the Union's failure to consentto a wage increase and was couched in terms clearlyintended to influence the employees against theUnion, to discredit the Union, and to discouragemembership therein.4In these circumstances, and particularly in light ofthe reason attributed by Respondent to the Unionfor its conduct and the other references to the Unionin the August 5 announcement, we cannot concludethat Respondent's announcements were merely de-signed to advise the employees truthfully that the)had not received a wage increase because of theUnion's failure to consent. Rather, in view of thetiming and the nature of Respondent's announce-ments, we find that, as in McCormick Longmeadow,4 In the August 5 announcement, Respondent's president stated. interalia, with respect to the Teamsters. the incumbent Llnion;Despite all campaign promises and boasts. I feel that the conduct ofthe Teamsters over the past six months has not been in your interestsThey did not conduct negotiations in a diligent manner. but used de-laying maneuvers. When these tactics became evident it caused dissat-isfaction resulting in the filing of a petition for an election. Since thenthe Teamsters have tried to wsear down management and the MarineWorld Independent Union. They have held up increased wages. whichI offered, for the apparent reason that the) could not take full credit.We are a unique organization with our own unique problems. Youare a small minority of [the Teamster local union], which has no realinterest in you because you are not generally associated with othermembers. Though rich and large, man) teamster officials are underconstant attack for corruption.I believe your interests are well protected by a democratic organiza-tion of your own making. which is subject to your continuing strictcontrol. You may enter into a collective bargaining agreement whichyou want and which is not subject to veto by dictonal union bossesIn my opinion the price is too high, not only in dues. but in the lossof local control, self government and disinterest. except when the inter-est in [sic] in the Teamsters as an institution instead of the employees,We will bargain with whomever you select, but we feel that yourwelfare will be better served by the Independent Marine World Em-ployees Union.the conduct here was calculated to discredit theUnion and to discourage membership therein. Wetherefore conclude that Respondent violated the Actand engaged in objectionable conduct.5The Administrative Law Judge additionally con-cluded that Respondent violated Section 8(a)(l) bygranting its employees a wage increase on December6, 1976, during the pendency of the objections to theelection. We disagree with this conclusion for thereasons set forth below.In finding the granting of the wage increase unlaw-ful, the Administrative Law Judge, although indicat-ing that economic necessity might well have justifiedthe increase, concluded that the "granting of a wageincrease in December ...was given while a questionof representation existed, and objections were pend-ing, and is a violation of Section 8(a)(1) of the Act."It is well settled, however, that the granting of wageincreases and/or benefits during the pendency of arepresentation proceeding, including the pendency ofobjections to an election, is not per se unlawful.Rather, the test is whether, based on the circum-stances of each case, the granting of increased wagesand benefits is calculated to impinge upon the em-ployees' freedom of choice in an upcoming scheduledelection or an election which might be directed in thefuture.6Thus, for example, the Board has found thegranting of new wages and benefits during the pen-dency of a representation proceeding to be lawfulwhere an employer has established that such actionwas consistent with past practice,7such action hadbeen decided upon prior to the onset of union activi-ty,8or business justifications prompted the adjust-ment.9We cannot conclude on the facts before us that theGeneral Counsel has established by a preponderance' The Administrative Law Judge also cited Amrrerdam Printing d LithoCorp. 214 NLRB 984 (1974). and Sterling Faucet Company, Texas Division,i Subsidiaroof Rockwell Manufacturing Companv. 203 NLRB 1031 (1973). insupport of his conclusion that Respondent violated Sec. 8(a)(l) through itsJune 2 and August 5 announcements to its employees, These cases, how-ever, merely hold that an employer's placing of the onus on a union for thewithholding of wage increases during the pendency of a representation pro-ceeding tends to interfere with employee free choice and constitutes objec-tionable conduct. and the issue of whether such conduct also rose to thelevel of an unfair labor practice was not before the Board therein. Whilethese cases support the finding that Respondent engaged in objectionableconduct. we specifically do not rely on them for our conclusion that Re-spondent additionally violated Sec. 8(a) 1).Furthermore, the Administrative Law Judge erroneously relied on Mon-tana Lumber Sales. Inc. (Delaney & Sons Divisionj. 185 NLRB 46 (1970). arepresentation proceeding in which the Board in fact found that the employ-er's conduct was not objectionable. In that case. however, unlike here. theemployer made clear in its campaign statements that its only reason forpostponing expected benefits was to avoid the appearance of election inter-ference.6 McCormick Longmeadow Stone Co., supra at 1242: Champion PneumaticMachinerv Co. 152 NLRB 300. 306 (1965).'Cf. The Gates Rubber Companv, 182 NLRB 95 (1970).SSee, e.g.. FMC Corporation, Power Control Division. 216 NLRB 476(1975).9See. e.g.. Frito-Las, Inc., 185 NLRB 400 (1970).90 MARINE WORLD USAof the evidence that Respondent's action in grantingthe December wage increase had an unlawful pur-pose. In this regard, the timing of the increase wasconsistent with the practice under Respondent's andthe Union's previous contracts of granting wage in-creases in December of the year. Additionally,. theamount of the increase, 15 percent, coincided withthat contained in Respondent's final offer to theUnion during the early 1976 negotiations. Further-more, as recognized by the Administrative LawJudge, Respondent had substantial business justifica-tion for granting an increase. Thus, Respondent'semployees had not received a general wage increasefor some 2 years prior to the December 1976 increaseand had expressed their dissatisfaction with theirwages to Respondent. Furthermore, it is undisputedthat a competing amusement park had recentlyopened in the same geographical area. It is thereforeclear that Respondent had a legitimate concern inmaintaining competitive wages in order to avoid em-ployee turnover. Finally, we note the absence of anyevidence that Respondent's announcement and im-plementation of the December wage increases wereaccompanied by any references to the Union or thepending representation proceeding.In view of the foregoing, we conclude, contrary tothe Administrative Law Judge, that the record doesnot establish that Respondent's granting of the De-cember wage increase was calculated to underminethe employees' representation rights and that there-fore Respondent's action was not violative of Section8(a)(l) of the Act.'0Accordingly, we shall modify therecommended Order of the Administrative Law'Judge to conform herewith.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Ma-rine World USA, Redwood City, California, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraph I(a):"(a) Telling its employees that it could not grantthem a wage increase because the Union failed toconsent and by telling its employees that the Unionheld up a wage increase."2. Substitute the attached notice for that of theAdministrative Law Judge.Io Dakota Sand & (,ravel (,. 211 Nl.RB 1020 ( 19'4)i Is Hi RIHER ORDERtID that the election held onAugust 6 and 7, 1976, in Case 20-RC-13430 be, andit hereby is. set aside.IDirection of Second Election 11 omitted from pub-lication.]MtLMBE R Mt RPH'Y. concurring in part:I agree with my colleagues that, in the circum-stances here, Respondent did not violate Section8(a)( I) of the Act or interfere with the decertificationelection by granting a 15-percent wage increase tothe unit employees in December 1976. I disagree,however. with their finding that Respondent violatedSection 8(a)( I) by its letters of June 2 and August 5,1976. advising the unit employees that Respondentwas unable to grant them desired wage increases be-cause the incumbent Union refused to consent tosuch increases.T he Administrative Law Judge and my colleaguesrely on McCormick I.ongmeadow. supra, a case I findwholly distinguishable from the facts here. In thatcase the Board found that the respondent violatedSection 8(a)( ) of the Act by conditioning the grant-ing of wage increase and other benefits on theunion's waiving its right to file a postelection objec-tion based on the granting of such benefits. In thatcase, however, unlike here, the employer distributedcopies of its letter requesting such waiver from theunion to all the unit employees before even affordingthe union an opportunity to respond. Furthermore,the letter was couched in terms deliberately intendedto undermine the union and to discourage member-ship therein. The Board particularly noted that theletter contained material which was extraneous to theemployer's request for a waiver and which clearlyindicated that the letter was directed more at influ-encing the employees against the union than at seek-ing a waiver from the union. None of the factorsdeemed important by the Board in that case is pres-ent here.I agree, however. that the Respondent interferedwith the election by the above letters. It is clear thatthe Respondent thereby sought to disparage theunion and to place the onus upon it for the failure ofthe employees to receive the wage increase, therebyinterfering with their free choice in the election. It iswell settled that conduct which may interfere with anelection need not rise to the level of unfair laborpractices. and that the limitations on conduct in anelection context are more restrictive than for pur-poses of Section 8 of the Act.'2The cases cited by theAdministrative Law Judge-Amsterdam Printing &Litho Corp.. 214 NLRB 984 (1974), and Sterling Fau-cet Company. 203 NLRB 1031 (1973)--do not sup-I 1 [ ,lcs'lfr fl.ltnol omited from puhhla.tit n l: Dl) e (l t f mal (',mpm[, .I/ , I ' Nl RB 1782. 1786 87 (1962)91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDport the 8(a)(l) holding, as conceded by my col-leagues in footnote 5 of their opinion. However, theydo support the conclusion that Respondent therebyengaged in objectionable conduct. Since I find thatthe letters involved herein exceeded the bounds oflegitimate campaign propaganda as held in theabove-cited cases, I concur in the direction of a newelection therein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in oractivities on behalf of Teamsters Local 856, In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,or any other local organization, by telling ouremployees that we could not grant them a wageincrease because the Union failed to consentand by telling our employees that the Unionheld up a wage increase.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights to self-organization,to form, join, or assist labor organizations, tobargain collectively through representatives oftheir own choosing, to engage in concerted ac-tivities for the purpose of collective bargainingor other mutual aid or protection, or to refrainfrom any or all such activities.MARINE WORLD USADECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS. Administrative Law Judge: Thismatter was heard at San Francisco, California on April 21and 22, and on May 16, 1977.iThe complaint,2issued De-cember 10, is based upon a charge filed August 17 byTeamsters Local 856, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,hereinafter referred to as the Union. The complaint allegesthat Marine World USA, hereinafter referred to as Re-spondent, violated Section 8(a)(l) and (2) of the NationalLabor Relations Act, as amended, hereinafter referred toas the Act. Pursuant to objections to election filed on Au-All dates hereinafter are within 1976. unless stated to be otherwise.2 As amended in several respects on March 14. 1977; and as furtheramended at hearing to name George Fryette as a supervisor. and to add par.Vl(j) reading that, on an unknown date in February 1976. Respondent. byFryette, promised an employee a wage increase if the employee would re-frain from supporting the tnion.gust 13 in Case 20-RC-13430, involving the same partiesas those in Case 20-CA-11815, the Regional Director forRegion 20 of the National Labor Relations Board ordereda hearing on certain of said objections, and on February 7,1977, said Regional Director issued an Order in which sheconsolidated both cases, which were heard at San Francis-co, California, as aforesaid.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to argue orally. Briefs, which have beencarefully considered, were filed on behalf of the GeneralCounsel and Respondent.3Upon the entire record, and from my observation of thewitnesses and their demeanor, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTAt all times material herein Respondent, a Delawarecorporation with its place of business in Redwood City,California, has been engaged in the operation of an amuse-ment park. During the past year Respondent, in the courseand conduct of its business operations, made retail sales inexcess of $500,000 and made purchases in excess of$50,000 directly from suppliers located outside the State ofCalifornia.I find that Respondent is, and at all times materialherein has been, an employer engaged in commerce and inoperations affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is, and at all times material herein has been,a labor organization within the meaning of Section 2(5) ofthe Act.Marine World Employees Union, hereinafter referred toas the Employees Union, is, and at all times material hereinhas been, a labor organization within the meaning of Sec-tion 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESBackgroundRespondent operates an amusement park, primarily de-voted to marine shows. However, animals are kept andexhibited on the premises, and other recreational facilitiesare maintained. The park is about 25 acres in extent, in-cluding about 16 acres of water. In addition, there is anadjacent picnic area of approximately 2 acres and another,smaller picnic area. The main entrance for the public isover a bridge, with an entrance structure just inside thepark. On the right side of the entrance, in the park, is locat-ed the main gift shop. Other gift, food, and service facilities3 Submission date for briefs was June 27, 1977. Respondent's brief wasnot received until June 29. However, Respondent's brief is dated June 27and I was advised in telephone conversation with Respondent's attorney'soffice on June 28. that the brief had been mailed June 27. Respondent'sbrief therefore was considered.92 MARINE WORLD USAare located throughout the park. On the opposite end ofthe park, about one-fourth of a mile away from the publicentrance, is a service entrance, principally used for themain restaurant. Also located away from the public en-trance is the employees' entrance. The security shack, witha telephone and paging device, is located near the employ-ees' entrance. Also near the employees' entrance is a sepa-rate, locked gate formerly used only by department headsbut presently seldom used. There is only one key for thegate, which is kept by the restaurant manager.The park has nine "fixed" merchandise shops and five"remote stands." The fixed shops, including the main giftshop, sell gifts and sundry items of merchandise. The re-mote stands are mobile, and sell merchandise such as film,hats, and balloons. The park has 12 fixed locations forpreparation and sale of food,4and 4 food vending carts.Most of the fixed locations for sale of merchandise andfood have cash registers, and all locations not having cashregisters use cash boxes kept by the salespersons. Supervis-ors, sometimes assisted by clerks, regularly, and often, visitall food and merchandise locations throughout the day, tocollect excess cash, replenish stock, and make routine in-spections.Total number of employees varies with the season, aver-aging approximately 300 during the summer months. Mostemployees work in the gift shops, food locations, and se-curity force, and others work in the office, in the shows,and with the animals. Michael Demetrios is president ofRespondent; Bruce Siriani is director of operations andadministratively is responsible directly to Demetrios; JohnRogers at times relevant herein was food and beveragemanager, responsible to Siriani: director of merchandisingat times relevant herein was Irving Jakowitz,5who also wasresponsible to Siriani; Craig Jackson at times relevantherein was in charge of the security force of from 5 to 13guards. (Thirteen guards were on shift duty at times rele-vant herein.)Shows at the park are performed on a sequential sched-ule, with crowds moving from show to show. Ordinarilythere are time intervals between shows, giving patrons op-portunity to rest and shop. In addition, some visitors driftthroughout the area at all times. The park usually is openfrom 9:30 a.m. until 6:30 p.m., with hours extended onweekends during the summer. Daily attendance duringJuly 1976 was approximately 3,500.For at least the past 10 years, Respondent's employeeshave been represented by the Union pursuant to 2-yearcontracts; the most recent contract expired November 30,1975. Negotiations for a new contract commenced aboutNovember 12, 1975, and continued until shortly after Re-spondent's final offer was given to the Union on January18.6 The unit employees voted on Respondent's final offer,and rejected it soon after it was made on January 18. Anew contract never was agreed upon by Respondent andthe Union.4One location is not open all the tlime5Jakowitz no longer is employed b) Respondent. and no longer is aresident of this area.6 The last negotiation session betsween Respondent and the Union ap-pears to have been held about February 5 or 6. The date was not definitel?established at the hearing.On March 3 an RD petition was filed covering Respon-dent's employees, and on March 16 an RC petition wasfiled by the Employees Union.On April 6 Demetrios wrote letters to the Union and tothe Employees Union, stating that Respondent wanted toput a wage increase into effect, at wage rates previouslyproposed to the Union during contract negotiations, with-out prejudice to the then present, or future, bargainingrights of any party. Consent of both unions was requested.The Employees Union gave its consent; the Union refused,by letter dated April 12, to consent, and suggested "discus-sions" on the subject. By letter dated April 27, Respondentrefused such "discussions," stating that they would consti-tute negotiations and thus would be illegal. In DecemberRespondent granted a 15-percent general wage increase toits employees, in the amounts earlier proposed to theUnion during contract negotiations.Following a campaign conducted by both unions, anelection was held on August 6 and 7. Of approximately 310eligible voters, 165 cast ballots for the Employees Union,70 cast ballots for the Union, and 8 cast ballots against theparticipating labor organizations. On August 13 the Unionfiled objections to the election, and on February 7, 1977,the Regional Director for Region 20 of NLRB referredcertain of the objections for hearing, as discussed infra.The principal issues are whether Respondent committedunfair labor practices during the campaign in June, July,and August; whether Respondent unlawfully granted itsemployees a wage increase in December; and whether Re-spondent unlawfully aided, assisted, and supported theEmployees Union during the campaign.A. Alleged Surveillance by Jakowitz and a Security GuardParagraph VI(a) of the complaint alleges that, on orabout June 1, Jakowitz and an unidentified security guardengaged in surveillance of the union activities of its em-ployees.Mike McLaughlin, a staff attorney for the Union, testi-fied that he visited Respondent's park, alone, on June 1, totalk with employees. He said he entered the main gift shopnear the public entrance, and there saw Jakowitz, near thecash register. He said he also saw guards "about" the prem-ises. McLaughlin testified that, on each occasion when hevisited the gift shop, a guard was "in or about the prem-ises."The record contains nothing to support this allegation.Undisputed testimony shows the necessity for guardsthroughout the park at all times when it is open; it alsoshows that one of Jakowitz' principal duties was to makefrequent visits throughout the day to all merchandising fa-cilities. The record is devoid of even a suspicion that Ja-kowitz was engaging in surveillance on June I of Mc-Laughlin or any employee, as alleged. This allegation wasnot proved.B. Alleged Statement lby DemetriosParagraph VI(b) of the complaint alleges that, on orabout June 2. Demetrios told employees that Respondent93 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcould not give a wage increase because the Union failed toconsent thereto.Support for this allegation is said by General Counsel tobe a memorandum addressed by Demetrios to all employ-ees on June 2. The pertinent portion of the memorandumreads as follows:In the status which we have been in since the questionof representation arose, it has been impossible for Ma-rine World to put into effect new wage rates withoutthe approval of both Unions seeking representation,the Marine World Employees Union and TeamstersLocal 856. On the 6th of April I wrote both Unionsrequesting consent to put the new wage rates into ef-fect. The Marine World Employees Union grantedthis consent promptly. The Teamsters responded re-questing a meeting, which I could not have attendedbecause it would have been illegal. I wrote them againon April 27th spelling out the wage rates that wewished to put into effect without prejudice to any bar-gaining rights, and as of yet have received no reply.The only barrier to putting the new wage rates intoeffect immediately is the failure of the Teamsters togrant the requested consent.On April 6 Respondent asked for agreement of theUnion and the Employees Union to the raise,7withoutprejudice to the bargaining rights of any party. The Em-ployees Union gave its approval: the Union refused to ap-prove, and suggested "discussions," which would havebeen improper because of the pending question of repre-sentation.At the time the memorandum of June 2 was written, thelatest contract between Respondent and the Union hadexpired; negotiations had ceased; an RD and an RC peti-tion had been filed; the Union and the Employees Unionwere campaigning in anticipation of an election. As arguedby Respondent, the memorandum makes no false state-ment.Demetrios testified, credibly and without challenge: Theemployees received a raise on November 30, 1974; theyreceived no raise in 1975: Respondent offered during nego-tiations with the Union for a new contract, a 22-percentraise, retroactive to December 1, 1974, in yearly incrementsover a period of 3 years, of 8 percent the first year and 7percent each for the second and third years: he was havinga difficult time retaining his employees,8particularly keyemployees, because of the long period they had been with-out a raise and because of keen competition for employeeswithin the industry; the purpose of the planned raise was to"catch up" for the past two years on the basis earlier pro-posed to the Union, i.e., 8 percent for the period November30. 1974 to November 30, 1975, and 7 percent for the simi-The memorandum of April 6 was addressed and sent. only to officials ofthe two unions, so far as the record shows. There is no evidence that it wassent to employees or others. or that it was given any dissemination( General Counsel challenged Respondent on this point, attempting toshow thalt Respondent did not experience specific problems because of lackof raises. lIowever. Demetrios' statements that he did have such a problemis supported b5common sense and common knowledge. In this era of rapidinflation and yearly increases for almost all industrial employees throughoutthe country. failure of any industry to give increases at least yearl;. invitesemployee dissatisfaction and quits,lar period, 1975 to 1976, hence the 15-percent raise. Theraise was not given until December, as noted supra.DiscussionRespondent acted in a circumspect manner in its initialdealings with the two unions relative to the proposed in-crease. The question then arises as to why Respondenttook to its employees on June 2, the results of its communi-cation with the two unions. The election was not held untilAugust; the raise was given in December; the campaignwas a heated one by June 2. Only one possibility suggestsitself as the reason Respondent informed its employees ofthe Union's refusal to consent to the proposed raise. Thatreason clearly was to influence the election. Respondentargues that it was hard pressed by employees to give a raiselong overdue, and that it was necessary to inform the em-ployees about the delay. However, that argument is notpersuasive because raises customarily in the past were giv-en on December 1 and the raise here involved was given atthe usual time-in December. Thus, nothing was to begained by telling the employees in June about the Union'srefusal to consent to the raise, other than to influence theelection. The employees were not involved in communica-tions between Respondent and officials of the two unions;they were not in a position to affect the raise, other thanthrough a representative.It may well be that economic necessity would have justi-fied a raise, and that a raise under the circumstances hereinvolved would not have been a violation of the Act. How-ever, even if that were true, arguendo, it would not neces-sarily follow that Respondent could use the Union's posi-tion as a campaign argument.9Respondent, on its owninitiative, directed the employees' attention to the unionaspect of the matter and placed upon the Union the onesfor not instituting a raise. Such conduct is a violation ofSection 8(a)(l) of the Act.10 Respondent's intent is empha-sized by its later repetition of this conduct, on the eve ofthe election, as discussed in section H, infra.C. Alleged Surveillance by GuardsParagraph Vl(c) alleges that, on or about June 5, uni-dentified guards engaged in surveillance of employees'union activities.McLaughlin visited the park, alone, on June 5 to talkwith Respondent's employees. McLaughlin testified that hefirst visited the divers' shack, but saw no guards there. Hesaid he then crossed over bridge leading to the main areaof the park, and en route saw "more than one" guard about10 or 15 yards away. He said he saw another guard later inthe day, at the main gift shop.There was no other testimony or evidence relative to thisallegation.The fact that guards are on duty throughout the parkarea at all times when the park is open, is not in dispute.Jackson credibly testified that 13 guards regularly were em-ployed at the park, in shifts, in the summer of 1976. There9 MC-ormick l.ongmeadov Stove Co. Inc.. 158 NLRB 1237 (1966).It 4 msterdam Printing & Litho Corp., 214 NLRB 984 1974). Sterling Fau-cet Comrpany. 203 NL RB 1031 (1973): Montana Lumber Sole.. Inc. 185NLRB 46 (1970). McCornlick Longmeadow Stove Co., Inc.. uprao94 MARINE WORLD USAis nothing in the record, including McLaughlin's testimony,to show that the guards McLaughlin saw on June 5 weredoing anything other than what they were supposed to do:i.e., act as guards.The record contains no support for this allegation.D. Alleged Surveillance by Rogers and a GuardParagraph Vl(d) of the complaint alleges that, on orabout July 14, Rogers and an unidentified guard engagedin surveillance of employees' union activities.McLaughlin testified that he visited the park on July 14with Rome Aloise, then a recently employed organizer forthe Union. McLaughlin testified: He stopped "just a fewmoments" at an ice cream concession operated by an em-ployee named Maxine Dunn to introduce Aloise. He sawRogers in the vicinity and asked Dunn who he was. Dunnidentified Rogers and, as McLaughlin and Dunn talked, asecurity guard "would walk back and forth in the area,"about 10 yards away. McLaughlin did not see Rogers talkwith the guard.Aloise did not testify relative to this subject.Rogers testified: He made frequent visits to all food fa-cilities each day to collect excess cash, check for cleanli-ness, and inspect the facilities. He knew no union represen-tative other than Joe Hurley, who did not visit the park thelast few weeks prior to the election. He frequently visitedand inspected food concessions operated by Dunn. On onesuch inspection at an ice cream concession, he saw twogentlemen at the stand, holding clipboards or a paper.When he walked up, the two men "backed off." and hethought no more about the incident. Rogers heard the nextday that two men complained to Demetrios that Rogerswas following them, and Rogers stated he did not knowwho the two were, and "I didn't even associate them withunion representatives." Rogers stated that he has never fol-lowed anyone he thought was a union representative, thathe has never engaged in surveillance of a union representa-tive, and that he has never visited any concession stand forthe purpose of determining whether union representativeswere talking with employees.There is nothing in the record to support a conclusionthat any guard was engaged in surveillance on this occa-sion as alleged. As noted before, the guards on dutyroamed throughout the park at all times when the park wasopen.Rogers was a singularly impressive witness. His testi-mony is credited, and his testimony is emphasized by thelack of proof to support this allegation.E. Alleged Surveillance by, Security GuardsParagraph VI(e) alleges that, on or about July 16, certainunidentified security guards placed surveillance on em-ployees' union activities.McLaughlin testified: He visited the park on July 16,accompanied by Aloise, to talk with employees. The tworepresentatives were not together during the entire visit:they were separated part of the time. As he " walked from" This testimony apparently covers a time when McLaughlin and Aloisewere not together.one shop to another, a guard from the last shop wouldfollow him at a distance of about 10 yards: when he ar-rived at a different shop, a different guard would adopt thesame routine.Aloise did not testify relative to this allegation.Jackson testified: At times relevant herein the guardswore uniforms, and made an effort to be seen as much aspossible throughout the park. Some were assigned to shopsbecause of a shoplifting problem. and some followed theshows to assist in crowd control. When there was a breakin the show schedule, or when shows adequately werecovered, guards roamed throughout the area in order tobe seen. Some guards spent extra time in problem areassuch as the main gift shop and the theatre. Some cash waspicked up by a clerk, in addition to that picked up byRogers, and a guard accompanied that clerk. Demetriosinformed Jackson during the campaign that union repre-sentatives were granted entry into the park. No restrictionswere given to Jackson by Demetrios. relating to activity byunion representatives; they were permitted to go wherethey wished at any time during park hours. Jackson knewMcLaughlin at the time of this alleged incident, but he didnot then know Aloise. Jackson gave no orders to anyguards relative to activities of representatives of the Union.Neither McLaughlin nor Aloise ever asked Jackson wheth-er they were under any restrictions in the park. Jacksonsaid he never issues order to any guard to "shadow" orconduct surveillance of an, union representative and thathe knew of no instance when any representative wasshadowed.Jackson was a very convincing and impressive witness.His answers were prompt, succinct. and forceful. He gavethe impression of an honest witness. McLaughlin's testi-mony was not of that calibre. He was very slow and hesi-tant in answering questions. he appeared doubtful of histestimony. frequently he was evasive, and often he hedgedhis answers. Jackson's testimony is credited. There is nosupport in the record for McLaughlin's testimony. It is ap-parent that McLaughlin saw nothing more than guards onduty throughout the park, and that he was not "shadowed"any more than any other visitor. This allegation was notproved.F. Alleged Surveillance by Jakowitz and a Security GuardParagraph Vl(f) of the complaint alleges that, on orabout July 26. Jakowitz and an unidentified securit) guardengaged in surveillance of employees' union activities.McLaughlin testified that he visited the park with Aloiseon July 26, to talk with employees. McLaughlin stated: Hetalked with an employee named Lynn Blair: Aloise was notwith him at that time. Blair was alone, in charge of thephotography shop, and McLaughlin stepped aside whencustomers came to the concession. Jakowitz approachedMcLaughlin and Blair after the former had been thereabout 5 minutes. When Jakowitz got within 3 feet of Blair.she became quite nervous. McLaughlin then left.As discussed supra, Jakowitz' duties frequently, eachday, required that he visit all merchandise concessions.There is nothing in the record, however remote, to indicateor show that Jakowitz' visit to Blair's concession on July 26was unusual, or for any purpose other than business. As-95 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuming, arguendo, that Blair was "nervous" upon Jakowitz'arrival, that testimony is of no weight. Blair could havebeen "nervous" because she was not working as she shouldhave been. Further, no physical manifestation was de-scribed by McLaughlin. The statement about nervousnessis not credited.McLaughlin said nothing about a guard at or near thephotography concession.sThis allegation was not proved.G. Alleged Surveillance by Security GuardsParagraph Vl(g) of the complaint alleges that, on orabout July 29 and 30, certain unidentified security guardsengaged in surveillance of employees' union activity.McLaughlin testified that he went to the park on July 29with Aloise, to talk with employees. He said nothing aboutsurveillance on that date.Aloise testified that, when he and McLaughlin went tothe park on July 29, they went first to the main restau-rant.3Aloise testified: They were at the restaurant 5 or 10minutes, during which time Rogers was present about 20feet away on the other side of the counter. Aloise then left,and went to another food concession, about 70 or 80 yardsaway. Rogers came to the latter food concession a minuteor two after Aloise arrived. Aloise talked with the employ-ees at the second food concession a minute or two, but leftas soon as Rogers arrived, since the employees appearednervous and hesitant to talk. Aloise then went to a push-cart, 40 or 50 yards away, and talked about 5 minutes withthe operator, Kevin Scheier. Aloise then started toward an-other area of the park and, after walking a short distance,turned and observed Rogers talking with Scheier. Rogerswas wearing a straw hat and white sweater.14 After talkingwith Scheier for I or 2 minutes, Rogers looked in Aloise'sdirection, then left. Aloise returned and talked briefly withScheier.'5Rogers testified that he never engaged in surveillance ofany union representative and that he never visited any con-cession stand to ask any employee if he had talked with aunion representative. Rogers also testified that he neverwore a straw hat in the park.'6Rogers was an unusually convincing witness, as dis-cussed supra. He is a college student and no longer worksfor Respondent. His manner is quiet and his answers wereprompt and forthright. His account of July 29 is credited.Aloise's recitation relative to Rogers' alleged surveillance isdiscredited in its entirety.'712 McLaughlin said he never saw a guard accompany either Jakowitz orRogers in the park He said on the two occasions when Jakowitz came near."there were guards in the vicinity" There is nothing to show that the guardswere doing anything improper McLtaughlin said he knew the positions heldby Jakowitz and Rogers.3 Aloise said he may have gone alone to the restaurant.14 Aloise said Rogers was wearing the straw hat at the second concession.but not in the main restaurant.i' IThe subject of the alleged conversation between Aloise and Scheier isgiven no weight Scheier was not made available as a witness for cross-examination.6 The complaint does not allege surveillance by Rogers on July 29.17 Aloise testified that he and Rogers had seen each other prior to July 29,many times in the main restaurant, and that he had seen Rogers, at leastonce. at every food concession in the park, It is clear that Aloise knewRogers' duties required his presence throughout the park.Stacey Ann Nicholson formerly was employed by Re-spondent as a counter waitress at the main restaurant. Shetestified that, on a morning the date of which she did notdefinitely identify,'8she was working at the counter whileapproximately 100 patrons were in the restaurant. She saidAloise came into the restaurant and posted a union noticeon the counter window restricted to the posting of menus.Nicholson said she reached out from behind the counterand removed the notice, after which Aloise engaged her ina loud and angry conversation. She said the conversationand the incident were distrubing and interfered with herwork, which was heavy at that time. Nicholson said shetold Aloise to leave her alone, after which she turned andleft. She reported the incident to her supervisor, and shealso reported it to Demetrios the following day.William Allen, an employee of Respondent, corrobo-rated Nicholson's account of the incident of July 29, andsaid the matter upset patrons of the restaurant and employ-ees who were on duty or eating. He said Nicholson was soupset by the incident that she spilled two drinks she wasserving. Allen said he left the restaurant and telephonedDemetrios, Jackson, and Siriani. By the time he returned tothe restaurant, Aloise had left the counter and was talkingwith McLaughlin.Demetrios testified that he talked with Nicholson aboutthe incident.Nicholson and Allen were very credible witnesses. Ni-cholson no longer works for Respondent-she also is acollege student. Nicholson, Allen, and Demetrios' versionsof the incident of July 29 are credited.Aloise continued his account of events by stating that,when he and McLaughlin attempted to enter the park onJuly 29,19 they were not allowed to pass through the gate atthe service entrance they customarily used. Aloise testified:When he and McLaughlin started to enter through the gateas they usually did, a guard said he had orders not to allowthem in. The two representatives asked to talk with Dem-etrios. The guard called Demetrios on the telephone attheir request, and a few minutes later, as Demetrios wasleaving the park, they talked with him and asked why theywere being prevented from entering. Demetrios said forseveral reasons, including an argument with an employeeon the 29th.20The two representatives were permitted to gointo the park "later that day." 21McLaughlin testified: The gate guard told him and Al-oise on July 30 that they were not allowed to enter the park"that day." They asked to speak with Demetrios, andtalked with him about 20 minutes later, outside the em-ployee entrance. Demetrios said the reason for keepingthem out was an argument in public that McLaughlin hadwith an employee the preceding day. McLaughlin deniedhaving such an argument,22and Demetrios let the two rep-68 Based upon the record as a whole, it is clear, and is found. that the dateof this incident was July 29.19 This date clearly was misstated by Aloise. McLaughlin fixed the date asJuly 30. which, based upon the record, is found to be the correct date.Aloise denied that he or McLaughlin ever had been in an argumentwith an employee.I2 Aloise later said they were allowed in immediately after their conversa-tion with Demetrios.22 McLaughlin said he had a friendly, and private, conversation with arestaurant employee, at the restaurant, on July 29.96 MARINE WORLD USAresentatives in, saying, "Fine. Go on in." They then talkedwith employees and distributed literature at various loca-tions, including the main restaurant. No guards were pres-ent during the distribution. McLaughlin testified that, inMarch, he and another union representative talked withDemetrios about going into the park for campaign pur-poses. Demetrios gave them "blanket approval" to comein, but subject to unioh representatives not interfering withthe public, or with performance of duties by employees.McLaughlin testified they understood those provisions.Demetrios testified: After the RC petition was filed, hetalked with representatives of the Union and the Employ-ees Union and told them there was to be no interferencewith the public's enjoyment of the park.23He later reiter-ated that rule to representatives of both unions. After hetalked with Nicholson about the incident of July 29, he wassatisfied that the Union's representatives were involved. Hegave instructions to the security guards, through his secre-tary, that the next time the Union's representatives came tothe park, they were not to be allowed in until Demetriostalked with them. The next day he was notified that therepresentatives had arrived. He was leaving for lunch, andtalked with McLaughlin and Aloise at the back gate as hewas leaving. He told them they had violated the rules, andthey discussed the incident for about 5 minutes. Immedi-ately thereafter, the representatives were permitted to gointo the park.Edward Campbell, the gate security guard, testified thathe had been told that a "hassle" had taken place in thepark, and that he would have to obtain clearance for theunion representatives to get in. The next time they arrivedhe called Demetrios' secretary. Demetrios came out within5 or 10 minutes and a conversation ensued, which Camp-bell did not hear. After the conversation, which lasted 5 or10 minutes, Demetrios gave the representatives permissionto go in.DiscussionIt is clear from the record thus made that McLaughlinand Aloise were free to enter the park at any time duringopen hours, and to campaign at any location within thepark. The only time their entry was delayed was on July 30and that delay was occasioned solely by the argument atthe restaurant on July 29. Clearly the delay was only forDemetrios to have an opportunity to reiterate, with goodreason, the condition that public enjoyment of the parkwas not to be interfered with by campaigning. McLaughlinand Aloise came and went at will, both before and afterJuly 30. No guard had been instructed to engage in surveil-lance of the Union's representatives nor were guards toldthat those representatives no longer were permitted to en-ter the park.There is nothing in the record to support this allegation,or any violation of the Act related to such an allegation.H. Alleged Statement by, DemetriosParagraph Vl(h) of the complaint alleges that, on or23 Aloise testified to the same effect.about August 5, Demetrios informed employees that theUnion held up a wage increase.On August 5 Demetrios addressed a memorandum to"All Employees," a copy of which is General Counsel'sExhibit 4. Included within the text of the memorandum isthe sentence, "They (note: Teamsters) have held up in-creased wages, which I offered, for the apparent reasonthat they could not take full credit."The election was held on August 6 and 7, thus the onlyquestion is whether Demetrios' statement is a violation ofthe Act.DiscussionFor reasons given in section III, B, supra, Demetrios'statement on August 5 was a violation of Section 8(a)(l) ofthe Act. Respondent's intention to influence the electionby the August 5 statement is apparent for two reasons: (a)the statement, which substantially is the same as the onemade on June 2, was made the day before the election;24(b) the reason given by Respondent for the Union's refusalto accede to the proposed raise is Respondent's conclusion.There is nothing in the record to show that the Union'srefusal was, in the words of Demetrios, that the Union"could not take full credit" for the raise.1. Alleged Granting of a Wage IncreaseParagraph Vl(i) of the complaint alleges that, on anunknown date in December, Respondent granted employ-ees a wage increase in order to induce employees to refrainfrom supporting the Union.Counsel for the parties stipulated that Respondentgranted its employees a wage increase in December 1976.Counsel also stipulated to the entry into evidence of Re-spondent's Exhibit 3, which states in part:In the meantime, in order to alleviate the sufferingof the employees and in order to protect the businessof the employer, the employer intends to grant a gen-eral wage increase in the amount which was offered innegotiations last spring. Placing this increase into ef-fect will not be considered by the employer to be pre-judicial to the bargaining stance of whichever unionshould ultimately be certified, and it will not precludebargaining concerning the amount of the increase orwhether it should be made retroactive. It is unfortu-nate that consent of both unions has not been ex-pressed, but the refusal of consent by one union can-not be permitted to block action that is essential toenable the employer to hold on to the work force andessential for the employees who have suffered twoyears of inflation without a general increase. The raisemust be given because of the overriding business andeconomic reasons.DiscussionIt is clear that the results of the election on August 6T24 hls fact clearl) br hngs Ihe 3tatement of August within the la-; of,ktCorpr.tcJ l.ngmeado. Srtme ( o. Inl, wupra97 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 7 were, or could have been, influenced by Respon-dent's statements on June 2 and August 5, discussed above.Under such circumstances, the election was not the freechoice of employees necessary under the Act. Objections tothe election were timely filed by the Union. The grantingof a wage increase in December therefore was given whilea question of representation existed, and objections werepending, and is a violation of Section 8(a)(l) of the Act.2J. Alleged Statement by FrvetteParagraph Vl(j) of the complaint alleges that, on anunknown date in February, Fryette promised an employeea wage increase if the employee would refrain from sup-porting the Union.Robert Haedrick, a former rank-and-file employee ofRespondent, testified that, sometime between February 22and 28, George Fryette had a meeting on Respondent'spremises attended by Fryette, Haedrick, and employeesJones, Davis, and Bower. Haedrick said Fryette talked atlength about the disadvantages of voting for the Union andthe advantages to be obtained by dealing directly with Re-spondent and Mike Demetrios. Haedrick testified Fryettestated:He said if we went with Marine World that MikeDemetrios and whoever they had a meeting withwould give us-we would get 15 percent retroactivepay from the date I was hired there, we would get adental plan, and the Teamsters were offering us noth-ing.Fryette denied that he met with Haedrick, Jones, Davis,and Bower in February 1976. He also denied promisingemployees a wage increase, discussing union matters, orsupporting an employees union.Harvey E. Davis denied that he attended the meetingalleged by Haedrick. He said Fryette never assembled thefour employees named by Haedrick and that Fryette neversaid in his presence that the employees should break awayfrom the Union nor did Fryette ever promise any benefitsto employees for breaking away from the Union.Fryette's position at Marine World is an unusual one.His title is coordinator of special effects and graphics, andhe is in charge of the prop shop. His duty primarily is toprepare show props, displays, and effects. He does nothave a staff of workmen, but rather, uses the services oftradesmen and workmen assigned to him on a temporarybasis by departmental supervisors. When he needs plumb-ers or carpenters to work on a prop or display, he requeststhe men from appropriate supervisors. He has authority tohire, within a budget figure established by Demetrios, andhe directs all work assignments of employees assigned tohim, thus, clearly, he is a supervisor, even though at timeshe may have no one to supervise.Two things initially give rise to questions concerning themeeting alleged by Haedrick. First, there is nothing in therecord to show any relationship between Fryette and union25 Monarch Tape Duplication, a Division of Monarch Record ManufacturingCorp., 205 NLRB 520(1973); Gabriel Mfg. Co.. Inc., 201 NLRB 1015 (1973);United Packing Company of Iowa, Inc., 187 NLRB 878 (1971).activities other than the testimony of Haedrick. Fryetteworks throughout the park; he comes into daily contactwith a wide-ranging group of people, yet only Haedrickattributes any remarks about the Union to Fryette. Fur-ther, Fryette is not a member of management and has noauthority other than the limited amount required by hisown work. Certainly he has no authority to promise a gen-eral wage increase or benefits. No interest in union activi-ties is apparent, so far as Fryette is concerned. Second,Fryette's limited and transitory relationship with employ-ees assigned to him militates against a conclusion that hewould call together a group of employees temporarily as-signed from other departments to campaign and to prom-ise benefits. This allegation simply is inconsistent withFryette's position with Respondent.Davis was a quiet, sincere witness who gave prompt an-swers to all questions. He was impressive and convincing,and his testimony is credited. Haedrick's testimony, stand-ing alone against a background of doubt, is inadequate toovercome Davis' presentation and Fryette's denial.This allegation is not proved.K. Alleged Aid, Assistance, and Support to the EmployeesUnionParagraph VII of the complaint alleges that, since on orabout August 4, Respondent has given aid and assistanceto, and has supported, the Employees Union by, on orabout August 4, permitting officers and representatives ofthe Employees Union to solicit membership while orderingunion officers and representatives to leave its premises,thereby preventing the Union from soliciting membership.The complaint thus is very narrowly drafted, and theintent to do so was stated by General Counsel at the hear-ing. The complaint is addressed to a meeting Demetriosheld with Respondent's employees on August 4, and eventsthereat. However, the meeting cannot be assessed in a vac-uum, therefore discussion of this allegation goes well be-yond events at the meeting.Demetrios, in writing, called a meeting of all employeeson August 4 at 7 p.m., to be held at the main restaurant.Prior to the meeting McLaughlin sent a telegram askingpermission to attend the meeting, although he knew themeeting was for employees only, but Demetrios refusedpermission.26On August 4 McLaughlin called the chief of police ofRedwood City. The chief was out, and McLaughlin talkedwith his secretary for about 10 minutes. McLaughlin testi-fied:I told her that I was going to visit the park thatevening, that because of some incidents in the previ-ous days we wanted to make sure that if the policecalled they were informed that this was a question oflabor dispute at the park, and that if the police were tocome they would ask for me-I would appreciate that.It was things of that general nature.2726 This statement is from Aloise's testimony.27 This testimony conclusively negates McLaughlin's earlier testimonythat neither he nor Aloise ever argued with an employee at the park, orotherwise caused any disturbance there.98 MARINE WORLD USAMcLaughlin further testified: He and Aloise went to thepark in the afternoon, leafletted. and visited with employ-ees at various locations throughout the park. Aloise wasdistributing leaflets to employees at the front entrance ofthe restaurant in the late afternoon, and McLaughlin wasdistributing at the rear entrance. Aloise. accompanied by asecurity guard, came to where McLaughlin was standingand said the Redwood City Police had asked him to leave.The two representatives then had been distributing leafletsat the restaurant approximately 30 to 45 minutes. After abrief protest and a short conversation, the two union repre-sentatives left the park. McLaughlin said they left about 6or 6:30 p.m.28Aloise said they left as the employees weregathering for the meeting.Mike Turturisi. a police officer of Redwood City. testi-fied that his supervisor assigned him and another officer.Gary Harm, to duty in the park the evening of August 4.He testified: The two officers were told a meeting wasscheduled for 7 p.m. and that "there possibly could be aproblem." The two arrived at the park about 6:15 p.m. andreported to Jackson, as they had previously done whenthey went to the park on duty. The three then went toDemetrios, who appeared surprised at their presence. Thetwo officers said they had been ordered to the park, andDemetrios said there was going to be an employees' meet-ing. The two police officers and Jackson went to the restau-rant and sat outside, about 30 feet from the restaurant.about 6:30 or 6:40. The two officers asked Jackson if thepark was closed, and Jackson replied yes. About 6:55 or 7p.m.. Turturisi saw two men handing out leaflets. He talkedwith Jackson. and:Mr. Jackson had indicated to me the park wasclosed, they were going to have a closed meeting anemployee meeting, and he wished that they wouldleave the park as the rest of the patrons of the parkhad left and it was now closing time. They' were in-formed by written matter and orally of the penal codesection which states that upon request they had toleave the park, and they were informed.There were some words exchanged. They said thatthey had the right to be in the meeting, and I said it'san employees' meeting. And I asked Mr. Jackson, "Isthat correct? An employees' meeting?" He said yes.And I said, "Well, then you're just going to have toleave the park because they do not wish your presencehere."Q. And then did they leave?A. Yes.No arrest or threat of arrest was made.Harm gave a similar version of the evening's events.Jackson testified much the same as Turturisi and Harm,but added that he cleared the park of visitors before return-ing to the restaurant just prior to the meeting. Jackson said2B McLaughlin and Aloise attempted to establish through their tetimnonsthat the park was open and that members of the puhlic were present at thepark when they were asked to leave. That testimony is discredited. since it isclear from the credited testimon) of Demetrios,. Jackson. and two RedwloodCity police officers, and from Resp Exh. 5, that the park was cloh,ed onAugust 4 (Wednesda? ) at 6 30 p m.; that the park Aas cleared oif ' litors bh,7 p.m.; and that the emploees' meeting started it 7 p m.he was surprised to see the two officers when they arrived,since he did not know in advance that they had been or-dered to the park. Jackson said he talked with Aloise afterthe park was closed and asked him to leave: Aloise did notwant to leave, and Jackson asked Turturisi to talk withAloise. which he did. Jackson testified that it is customaryat closing time to clear the park of all visitors, whether theyare patrons or business visitors.DiscussionGeneral Counsel contends that Respondent removed, orcaused to be removed, the linion's representatives from thepark on August 4. thus preventing solicitation by theUnion of Respondent's employees, simultaneously whilepermitting representatives of the Employees Union to re-main on the premises and solicit. Adoption of that thesiswould require a conclusion of intent by Respondent, tointerfere with solicitation by the Union's representatives.The facts do not permit that conclusion.Respondent's defense is persuasive, without reference toits general course of conduct prior to and after August 4.When that conduct is considered, the defense is conclusive.These facts either are acknowledged by General Counselor are not in dispute: (a) The meeting of August 4 wasannounced by Respondent well beforehand, on July 29.and unmistakably it was a meeting for employees only. Theunion representatives had no right to attend. (b) McLaugh-lin asked for permission to attend, and was denied thatpermission. (c) McLaughlin asked for police assistance atthe meeting, on the basis of incidents of "trouble" at thepark a few days prior thereto, although he denied suchincidents in his testimony. (d) The park was closed at 6:30p.m. on August 4. and was cleared of visitors prior to 7p.m. (e) Customary practice is to clear all visitors from thepark after closing, including those there on business. (f)McL.aughlin and Aloise were permitted to, and did, distrib-ute union literature to employees until 7 p.m., or no morethan 5 minutes before 7. (g) All, or nearly all, of Respon-dent's employees were in the meeting hall by 7 p.m. If anywere not present, they were non-attendees, or were nomore than a few stragglers. The park was clear of all visit-ors. (h) Union representatives in the past had not requestedto, and did not, solicit after closing time. They left the parkwhen all other visitors did. (i) There is no evidence, director indirect, that members of the Employees Union solicitedon August 4. 0) There is no evidence, and nothing uponwhich an inference can be drawn, that McLaughlin andAloise were asked to leave for any reason other than cus-tomary business practice.When events prior to and after August 4 are considered,the conclusion is inescapable that this allegation was notproved.Aloise testified: For several weeks prior to the election.he went into the park, alone, or with McLaughlin. or withsome other union representative: he went wherever hewanted and talked with whom he wanted while in the park:he stayed in the park as long as he liked on each visit: noone told him he was restricted in any' way other than thathe was not to interfere with the public. or with employees'duties: he visited the park everyday. 5 days per week, for99 DECISIONS OF NATIONAL LABOR RELATIONS BOARDseveral weeks; he was permitted to go into the animal areawhere visitors could not go; other than the July 29 incidentdiscussed supra, he never was detained upon entry into thepark; he never was refused entrance; he never was asked toleave the park other than on August 4, discussed supra; hewent into the park on August 5 and 6 as freely as he hadprior to August 4.McLaughlin testified in much the same manner, on thissubject.Jackson and Campbell affirmed the freedom of the parkenjoyed by all union representatives.Jackson and Campbell credibly testified relative to cus-tomary practice at all times, relevant herein, of securityguards and use of the gates to the park. They outlined thesystem of daily logs, signature requirements, clearance re-quirements, occasional use of a locked gate, and duties ofthe guards. McLaughlin and Aloise attempted throughtheir testimony to create an inference that the guard andgate system was devised, or used, to interfere with theiractivities. They left the record free from doubt-there is nobasis for such an inference.It is abundantly clear that Respondent did not give pref-erence to the employees' solicitation efforts, vis-a-vis thoseof the Union. (a) Roberts credibly testified that the Em-ployees Union used Respondent's premises on one occa-sion, for a meeting in July. The Employees Union paid foruse of the facilities. McLaughlin testified that the Unionalso used Respondent's premises (the main restaurant) onone occasion for a meeting in July. McLaughlin furthertestified that the Union was given permission to use thepremises (a picnic area) on one other occasion for a meet-ing, although the premises were not used on that occasion,for cause not related to this controversy. (b) All employeesare required to use the same basic entry procedures as visit-ors, i.e., they must be identified prior to entry (usually withbadges). The Union's representatives were permitted to en-ter the park on the same basis, or perhaps somewhat moreleniently, than regular visitors. (c) The Union was permit-ted to use the same bulletin boards as those used by theEmployees Union. (d) Roberts credibly testified that hesolicited on his own time, and that he and one other em-ployee (Bower) took 3 or 4 days off, without pay, duringthe campaign.There is no basis upon which to conclude that the Em-ployees Union was favored, supported, aided, or assisted,on August 4 or at any other time. Consequently, this alle-gation is found not to be proved.Objections to ElectionOn January 30, 1977, the Union withdrew all of its ob-jections to the election, except those numbered l(b), 8, and9 in its petition dated August 13.Objections l(b), 8, and 9 involve the same conduct al-leged to constitute unfair labor practices, and that conductis discussed above. It is found that the record does notsupport Objections l(b) and 8, and that it supports Objec-tion 9 only to the extent described in section III, B, H, andI, above.As discussed above, certain of Respondent's conduct,occurring during the critical preelection period, precludedemployees from exercising their freedom of choice in se-lecting or rejecting the Union, and constituted substantialinterference with the election.29I shall, therefore, recom-mend that the elction of August 5 and 6, in Case 20-RC-13430 be set aside and that the case be remanded to theRegional Director for Region 20 for the purpose of con-ducting a new election at such time as she deems the cir-cumstances permit the free choice of a bargaining repre-sentative.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCERespondent's activities set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices in violation of Section 8(a)(1) of theAct, I shall recommend that Respondent be ordered tocease and desist therefrom, and from any like or relatedmanner, infringing upon its employees' Section 7 rights,and to take certain affirmative action designed to effectu-ate the policies of the Act.Upon the basis of the foregoing findings of fact and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAWI. Marine World USA, Respondent herein, is an em-ployer engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Teamsters Local 856, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica is a labor organization within the meaning of Sec-tion 2(5) of the Act.3. Marine World Employees Union is a labor organiza-tion within the meaning of Section 2(5) of the Act.4. By telling its employees that it could not grant them awage increase because the Union failed to consent; by tell-ing its employees that the Union held up a wage increase;and by granting its employees a wage increase to inducethose employees to refrain from supporting the Union, Re-spondent interfered with, restrained, and coerced its em-ployees in the exercise of their rights guaranteed to themby Section 7 of the Act, in violation of Section 8(a)(l) ofthe Act. Provided, however, that nothing in this Order shallrequire or authorize Respondent to vary or abandon anywage increase or other benefits it has established for itsemployees after June 2, 1976.5. Respondent did not, through alleged conduct, other-wise violate Section 8(a)(1) and (2) of the Act as alleged inthe complaint.29 Wilkinson Manufacturing Co v. N.L.R.B.. 456 F.2d 298 (C.A. 8. 1972).VCA Sterling Inc., 209 NLRB 961 (1974).100 MARINE WORLD USA6. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record of this proceeding, and pursuant toSection 10(c) of the Act, I hereby issue the following rec-ommended:ORDER 30The Respondent, Marine World USA, Redwood City,California, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Telling its employees that it could not grant them awage increase because the Union failed to consent; tellingits employees that the Union held up a wage increase; andgranting its employees a wage increase to induce those em-ployees to refrain from supporting the Union.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed to them in Section 7 of the Act.2. Take the following affirmative action to effectuate thepolicies of the Act:30 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.(a) Post at its Redwood City, California, facility copiesof the attached notice marked "Appendix." 31 Copies ofsaid notice, on forms provided by the Regional Directorfor Region 20, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places.including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(b) Notify the Regional Director for Region 20, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be dis-missed to the extent that it alleges violations of Section8(a)(1) and (2) of the Act other than violations of Section8(a)(l) found herein.IT IS FURTHER RECOMMENDED that the election con-ducted on August 5 and 6, 1976, in Case 20-RC-13430 beset aside and that said case be remanded to the RegionalDirector for Region 20 to conduct a new election at suchtime as she deems the circumstances permit the free choiceof a bargaining representative.l In the event that this Order is enforced b) a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted hb Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational t.abor Relations Board "101